Foster, J.
(dissenting) — While I agree with Judge Hunter’s views, I dissent upon the additional ground that the statute, as construed by the court, renders the industrial insurance act unconstitutional under the due process clause of the 14th amendment to the United States constitution.
The court holds:
“The supervisor held that such a series of shocks did not constitute an industrial injury. We agree. ...” Cooper v. Department of Labor & Industries, 49 Wn. (2d) 826, 307 P. (2d) 272.
This in itself would not render the industrial insurance act unconstitutional if appellant could recover in a civil action for the injury sustained, but the legislature has abolished all civil actions for damages arising out of the relationship of master and servant. The court’s decision leaves nothing in place of the abolished right. The statute is:
"... The state of Washington, therefore, exercising herein its police and sovereign power, declares that all phases of the premises are withdrawn from private controversy and sure and certain relief for workmen, injured in extrahazardous work, and their families and dependents, is hereby provided, regardless of questions of fault and to the exclusion of every other remedy, proceeding or compensation, except as otherwise provided in this title, and to that end all civil actions and civil causes of action for such personal- injuries and all jurisdiction of the courts of the state over such causes are hereby abolished, except as in this, title provided.” RCW 51.04.010.
*439The constitutionality of our industrial insurance act was sustained in Mountain Tbr. Co. v. Washington, 243 U. S. 219, 61 L. Ed. 685, 37 S. Ct. 260, upon the hypothesis that the right to compensation was the quid pro quo for the civil damage action.2 In New York Central R. Co. v. White, 243 U. S. 188, 61 L. Ed. 667, 37 S. Ct. 247, decided the same day (March 6, 1917), the United States supreme court warned that a state could not constitutionally abolish the civil action for damage without providing something in its stead. The court said:
“. . . Nor is it necessary, for the purposes of the present case, to say that a State might, without violence to the constitutional guaranty of ‘due process of law,’ suddenly set aside all common-law rules respecting liability as between employer and employee, without providing a reasonably just substitute. Considering the vast industrial organization of the State of New York, for instance, with hundreds of thousands of plants and millions of wage-earners, each employer on the one hand having embarked his capital, and each employee on the other having taken up his particular mode of earning a livelihood, in reliance upon the probable permanence of an established body of law governing the relation, it perhaps may be doubted whether the State could abolish all rights of action on the one hand, or all defenses on the other, without setting up something adequate in their stead.
In Anthony v. National Fruit Canning Co., 185 Wash. 637, 56 P. (2d) 688, we held that an able-bodied widower could not recover for the death of his wife who was killed in extrahazardous industry, notwithstanding that the’ industrial insurance act denied compensation in such instances unless the surviving husband was an invalid. Subsequently, in Epley v. Department of Labor & Industries, 191 Wash. 162, 70 P. (2d) 1032, the court commented:
*440“In the case at bar, claimants are asking for the very relief to which the Anthonys were relegated in that action. If we now hold that claimants can have no relief under the workmen’s compensation act, we must say that the children of a woman worker, killed in an extrahazardous employment, have no remedy at all unless they also happen to be so unfortunate as to have an invalid father. ...”
Because of the statutory abolition of all civil causes of action for personal injuries in extrahazardous employment, the court’s decision today renders the industrial insurance act unconstitutional.
Such, then, is the additional reason for my dissent.

 “From this recital it will be clear that the fundamental purpose of the act is to abolish private rights of action for damages to employees in the hazardous industries (and in any other industry at the option of employer and employees), and to substitute a system of compensation to injured workmen and their dependents out of a public fund established and maintained by contributions required to be made by the employers in proportion to the hazard of each class of occupation.”